DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 17 (figs.54-57) in the reply filed on 4/6/2021 remains acknowledged.  The traversal was found non-persuasive and the requirement made final in the previous 6/17/2021 Office Action.
Applicant’s 9/17/2021 submission amended claims 10 and 27 to be drawn to the elected species such that they are no longer withdrawn.
Applicant’s 9/17/2021 submission amended claims 2 and 3 to be drawn to the non-elected species.  Note that the only original disclosure (specification, paragraphs 184-185) of a “stable” element is for the grip bed (78) of the non-elected species shown in figures 51-52.  There is no stable element disclosed for elected figures 54-57.  Claim 13 depends from claim 2 and is thus also drawn to the non-elected “stable” species.
Accordingly, claims 2, 3, 9, 12, 13, 20, 21, 26, 28, 29 and 35 are withdrawn.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


It is unclear if the numerous functional recitations recited throughout the claims regarding the ability of a user’s hand, fingers and thumb to grip and operate various portions of the controller are to structurally limit the controller in some way and if so exactly what controller structure is to be required thereby.  Note that the gripping ability of a user’s hand is relative to the size/dexterity/shape/etc. of the hand.  For instance a hand with longer thinner flexible fingers would be capable of more complexly contorted gripping of more operating elements that are further apart than would a hand with shorter less limber fingers.   See MPEP 2173.05(b) regarding the lack of clarity of relative claim limitations.  For purposes of applying the prior art elsewhere below, the hand/finger/thumb functions are taken to be mere intended uses that fail to require any further controller structure beyond a generally proximate location of parts on the controller.  
Claim 10 has been amended to depend from elected claim 37 rather than withdrawn claim 9.  However, it is unclear if claim 10 is to be drawn to the elected invention/species since it now lacks proper antecedent basis for the term “the control support” (line 2 of claim 10). 

Claim 27 has been amended to depend from elected claim 37 rather than withdrawn claim 26.  However, it is unclear if claim 27 is to be drawn to the elected invention/species since it now lacks proper antecedent basis for the term “the control plate” (lines 2-3 of claim 27). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 10, 11, 14-18, 22, 23, 27, 30-34 and 36-41 (as best understood)1 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Gaynor US6280269.
2  
Claim 4. A navigation controller as in Claim 37, wherein said switch support portion defines a thumb rest support portion (any part of the portion can receive a thumb), and a first of said control switches (left most switch) is positioned to the left of said thumb rest support portion and a second of said control switches (right most switch) is positioned to the right of said thumb rest support portion.  
Claim 5. A navigation controller as in Claim 4, further comprising three additional switches (any three switches additional to the first and second) disposed on said switch support portion at distances displaced from said grip member greater than the distances at which said first of said control switches and said second of said control switches are displaced from said grip member, said three additional switches 
Claim 6. A navigation controller as in Claim 5, wherein (i) a first one of said three additional switches is disposed to the left of said thumb rest support portion and when actuated puts said engine in reverse mode (see col.3, l.59 – col.4, l.2) (ii) a second one of said three additional switches is disposed to the right of said thumb rest support portion and when actuated puts said engine in forward mode (see col.3, l.59 – col.4, l.2), and (iii) a third one (32 or 34) of said three additional switches is disposed between the first one of said three additional switches and the second one of said three additional switches and when actuated puts said engine in neutral mode.  
Claim 7. A navigation controller as in Claim 6, further comprising two trim switches (24, 26) disposed on said switch support portion at distances displaced from said grip member greater than the distances at which said three additional switches are displaced from said grip member, said to trim switches controlling the angular position of said outboard engine.  
Claim 8. A navigation controller as in claim 6, wherein said one of said speed control switches causing the engine to increase speed is displaced further from the grip member then the other of said speed control switches causing the engine to decrease speed (see apposing orientation of switches in figures). 
Claim 10.  A navigation controller for a watercraft as in claim 37, wherein the control support has a switch support portion (horizontal portion of 30/36 that is 
Claim 11. A navigation controller as in Claim 4, wherein said first of said control switches and said second of said control switches control the speed of the watercraft (see col.3, l.59 – col.4, l.2).  
Claim 14. A navigation controller as in Claim 1, wherein said control switches generate control output signals for controlling at least the speed of the watercraft and the direction of the watercraft (see col.3, l.59 – col.4, l.2 of written description of “a switch on the throttle control mechanism can be interpreted as… a digital engine speed control button… either forward or reverse”).  
Claim 15. A navigation controller as in Claim 1, wherein said control support has an exposed switch support portion (exposed portion supporting switches) oriented generally in a plane extending in the same direction as said facing portion (see figures).  
Claim 16. A navigation controller as in Claim 15 wherein said control support has front side and an opposite side, and further comprising speed switches positioned on the opposite side of said control support (see col.3, l.59 – col.4, l.2 of written description of “a switch on the throttle control mechanism can be interpreted as… a digital engine speed control button” and note that there are plural such switches on the throttle control mechanism).  

Claim 18. A navigation controller as in claim 17, further comprising a pair of speed control switches (see col.3, l.59 – col.4, l.2 of written description of “a switch on the throttle control mechanism can be interpreted as… a digital engine speed control button” and note that there are plural such switches on the throttle control mechanism) positioned on a side of said control support opposite said exposed switch support portion, one of said speed control switches causing the engine to increase speed and the other of said speed control switches causing the engine to decrease speed.  
Claim 22. A navigation controller according to claim 1, wherein the mount includes position adjustment means (articulation structure about axis 16) for adjusting at least one of the angle, location and rotation of the grip member.  
Claim 23. A navigation controller according to claim 1, wherein the control switches include a first set of control switches located on the control plate, the first set of control switches comprising at least a throttle up switch and a throttle down switch  (see col.3, l.59 – col.4, l.2 of written description of “a switch on the throttle control mechanism can be interpreted as… a digital engine speed control button” and note that there are plural such switches on the throttle control mechanism) and wherein the control switches further include a second set of secondary control switches located on a switch support plate, the second set of control switches 
Claim 27. A navigation controller for a watercraft according to claim 37, wherein the control actuators include a first set of control actuators located on the control plate, the first set of control actuators comprising at least a throttle up switch and a throttle down switch  (see col.3, l.59 – col.4, l.2 of written description of “a switch on the throttle control mechanism can be interpreted as… a digital engine speed control button” and note that there are plural such switches on the throttle control mechanism).
Claim 30. A navigation controller according to claim 1, wherein a tactile location indicator (any portion near a switch is inherently tactile) is positioned on the control support so that when not activating a control switch, the thumb rests on the tactile location indicator to facilitate quick locating of a particular control switch.  
Claim 31 and 34. A navigation controller according to claim 30, wherein the tactile location indicator includes at least one of a textured surface (in that all real surfaces have some texure) and a vibrator for indicating when a switch has been activated.  
Claim 32. A navigation controller according to claim 1, where the tactile location indicator includes a raised central resting pad (see any of raised portions shown in figures).  

Claim 36. A navigation controller as in Claim 1, wherein said control support has front side and an opposite side, and further comprising speed switches positioned on the opposite side of said control support (see figures showing switches on opposite sides and col.3, l.59 – col.4, l.2 of written description stating “a switch on the throttle control mechanism can be interpreted as… a digital engine speed control button”).
Claim 38.  A navigation controller as in Claim 37, wherein the button support portion further comprises a second set buttons (see buttons in figures) at a farther distance from the thumb rest support portion.  
Claim 39. A navigation controller as in Claim 37, wherein thumb rest support portion comprises a groove (any of the grooves visible in the figures) in the grip member to accommodate and support the thumb of the hand.  
Claim 40. A navigation controller as in Claim 37, further comprising second actuators on the reverse of the grip member (see figures).  
Claim 41. A navigation controller as in Claim 37, wherein the control actuator comprises a push button (see written description of “buttons”).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gaynor US6280269.
Claim 24. The examiner takes Official Notice that it was extremely well known in the controller art that it was desirable to include a switch activation sensitivity switch.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such.
Claim 25. The examiner takes Official Notice that it was extremely well known to be desirable in the switch art for a switch to be of the piezoelectric type.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such.

Allowable Subject Matter
Claim 19 may be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues (p.13 of 9/17/2021 Remarks) against the 35 USC 112 clarity rejection stating that that the functional limitations regarding user’s hands are not This is not persuasive.  Applicant’s assertion that the claimed functions are not limited to any specific size or shape is in contradiction with applicant’s other arguments/remarks against the prior art (see pp.14-18 of 9/17/2021 Remarks) which are almost entirely drawn to the claimed functional capability relative to a user’s hand.  It is unclear how the functional limitations can be non-limiting to any specific structural size/shape and also require some structural shape/size lacking in the art.  For purposes of applying the prior art to the claims the examiner takes the functions to limit only to a general proximity of elements.  Applicant must clarify the claims and/or disclosure to set forth what narrower scope, if any, is required to perform the functions.
Applicant argues against the prior art rejections of claims 1, 22 and 37 stating that Gaynors elements 14 and 20 are not grip members but are rather a standard console top installation of two movable levers, shifter and throttle.  This is not persuasive.  The Gaynor elements 14 and 20 present surfaces that are exposed and thus inherently capable of being gripped.  Applicant’s claims lack any limitation expressly prohibitive of levers/shifter/throttle and further fail to set forth any specific grip member structural requirement not present in Gaynor.  Where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964).   
Applicant’s argument that Gaynor lacks the claim 2 and 3 limitation of “stable” is moot in view of the withdrawal of those claims from examination due their being drawn to a non-elected species.  See the elections/restrictions section elsewhere above for further explanation.
Applicant argues calim 4, stating that Gaynor lacks disclosure of a thumb support portion since Gaynor does not disclose intent for a thumb to rest in in any particular spot.  This is not persuasive.  The Gaynor structure is exposed and thus inherently capable of resting a thumb anywhere thereon.  Applicant’s claims fail to expressly recite any specific structural limitation beyond mere label.  Where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964).   
Applicant argues claims 5 and 6, stating that the Gaynor switch cannot control the engine without help of a gear selector.  This is not persuasive.  The claims are not prohibitive of assistance by a gear selector.  Also, applicant’s own switch requires assistance by other elements (e.g., connecting wires to transmit switch signal, etc.)
Applicant’s arguments for claim 8 amount to a general allegation of better performance of the claimed invention over the prior art.  This is not persuasive.  The features upon which applicant relies (e.g., “important safety measure… rough In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Even an intended use that is actually expressly recited in the claims must result in a clear structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Applicant has failed to obtain/test the prior art and provide evidence of incapability of the prior art to perform any specific claimed function/use.  
Lastly applicant argues that the examiner’s explanation of the rejections fails to exhaustively map every single claimed element to only a specific reference numeral in the prior art but rather sets forth multiple prior art elements for a given claim term.  This is not persuasive.  When numerous elements/areas/positions of the prior art read on a claim limitation it is more complete (not less) to include more than one or all that read on the claim.  For instance, the examiner’s reliance on “any of the raised portions shown in the figures” to read on the overly broad claimed “tactile location indicator”.  There is no requirement that the examiner restrict himself to only a single one element when there are multiple that read on the claim.  The case law referenced by applicant, Richardson v. Suziki Motor Co. 868 F.2d 1226, 1236, 9 USPQ 2d 1913, 1920 (Fed. Cir. 1989), stipulates that the identical invention must be shown in as complete detail in the prior art as it is in the claim and is a requirement on the art itself rather than the examiner explanation of the art, much less restricting 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                                                                                                                                                                                                                   



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
        2 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.